946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.BOARD OF TRUSTEES, SHEET METAL WORKERS NATIONAL PENSIONFUND;  Board of Trustees, Sheet Metal Workers National ColaFund;  Board of Trustees, National Stabilization Agreementof Sheet Metal Industry Trust Fund;  Board of Trustees,National Training Fund for the Sheet Metal and AirConditioning Industry;  Board of Trustees, National EnergyManagement Institute Committee;  Board of Trustees, SheetMetal Occupational Health Institute Trust;  Board ofTrustees, Florence Carlough Scholarship Fund, Plaintiffs-Appellees,v.Thomas L. KELLY, Defendant-Appellant,andWaterbury Roofing Company, Incorporated, Defendant.
No. 91-2174.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 18, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   W. Harris Grimsley, Magistrate Judge.  (CA-90-1251-A)
Thomas L. Kelly, appellant pro se.
Debra Lynn Glickfeld, Marc LeBlanc, Sheet Metal Workers National Benefit Funds, Alexandria, Va., for appellees.
E.D.Va.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Thomas L. Kelly appeals from the magistrate judge's order denying his motion to have his deposition taken before a judge and jury.   Appellees have filed a motion to dismiss the appeal for lack of jurisdiction.   We grant the motion and dismiss the appeal.


2
Under 28 U.S.C. § 1291 this Court has jurisdiction over appeals from final orders.   A final order is one which disposes of all issues in dispute as to all parties.   It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
The order appealed from is not a final order and is not appealable under 28 U.S.C. § 1291.   See North Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Law Examiners, 538 F.2d 547 (4th Cir.1976).   The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. § 1292.   Finally, the order is not appealable as a collateral order under  Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we grant the appellees' motion to dismiss the appeal and dismiss the appeal as interlocutory.   We also deny Kelly's motion for a stay of the district court proceedings.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.